PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/649,796
Filing Date: 4 Jun 2015
Appellant(s): SILVER et al.



__________________
Fredrick Tsang
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 23 February 2021 appealing the Office Action of 26 August 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 6, 8, 9, 13, 14, 16, 17 and 23-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A: Identification of an Abstract Idea
Claims 1, 3, 5, 6, 8, 9, 13, 14, 16, 17 and 23-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claim(s) recite(s):
generating a plurality of virtual progenies including a first virtual haplopath from a diploid DNA profile, a second virtual haplopath from a second diploid DNA profile;
combining the first and second virtual haplopath to generate a virtual progeny;

combining the first and virtual haplopath and second virtual haplopath to generate a virtual progeny;
determining for each virtual progeny of the plurality of the virtual progenies that account for genetic recombination, a probability of the virtual progeny having the phenotype associated with a gene by assigning a score, identifying alleles, mapping the scores, computing the probability and adjusting the probability of the virtual progeny based on the random number generator (as per steps a-d and f); and 
combining the determined probability.
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." It is the Examiner's position that selecting one of two alleles, combining haplopath information, calculating probabilities and combining probabilities could be carried out as a mental process or with the aid of paper/pen.
Digitech (decision, page 12, lines 16-24) set forth that “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. ‘If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.’ Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” 
Claims 23-31, 32, 33 and 35-36 are drawn to further limiting the recited abstract ideas. Claims 23 and 25 recite using an iteration of a Monte Carlo simulation. However, the Monte Carlo method is an abstract idea while “a Monte Carlo simulation” is an abstract idea executed on a generic computer. Allen et al. (Computer Simulation of Liquids, Oxford University Press, 1987) teach that the Monte Carlo method was developed “at the end of the Second World War” and is a statistical sampling method employing mathematics (see Allen et al., page 111 section “4.1 Introduction”). Regarding implementation of a generic computer for efficient processing of an abstract idea, in FairWarning (decision page 14, lines 4-13), the court put forth:
“First of all, we do not rely on the pen and paper test to reach our holding of patent eligibility in this case. At the same time, we note that, in viewing the facts in FairWarning’s favor, the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d at 1278.”
Claims 24 and 26-31 are drawn to further limiting the DNA profile and probability which limits the information or data per se which is abstract.
Claims 32-33 and 35-36 are drawn to describing the phenotype information that is output as a result of the calculations in independent claims 1 and 17; and the length of the haplopath sequence (as in Figure 4, item 100) and recited in independent claims 1 and 17.
Step 2A: Consideration of a Practical Application
This judicial exception is not integrated into a practical application because, the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a 
The instant claims do not recite a practical application of the claimed process (which is a judicial exception) and the result which is the likelihood of unconceived progenies of two potential parents having a phenotype based on the distribution. Instead, the claims result in a step of displaying of information which is the likelihood of unconceived progenies and not a practical application of the judicial exception. However displaying data is considered an extra-solution activity per MPEP 2106.05(g), 3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite additional elements: 
1. Receiving data related to DNA, generating a first and second haplopath which is the generating of genetic sequence information, and displaying on a graphical interface;	
2. a random number generation, as in claim 34; and
3. a computer
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
per se by implementing rules expressed as computer programs is routine, conventional and well understood technology.
 Furthermore, a random number generator is routine, conventional and well understood computer technology, as evidenced by at least Allen et al. (see page 345, section “G.1 Random number generators”). 
Other elements of the method include a computer which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the 

 (2) Response to Argument
Appellants argue that mentally processing the entirety of DNA sequence data from two individuals is not within the performance capacity of the human mind. Appellants also argue that the generation of a haplopath is a complex process employing a Monte Carlo simulation or a single chain generated through a Markov process. 
In response, Appellants arguments that claimed rules and mathematical concepts applied to an amount of data that cannot be reasonably processed by the human mind is not convincing because using a computer for mathematical calculations such as Monte Carlo simulation or a Markov process on a lot of data is merely the employment of routine computer technology. The specification teaches (par. 0071-0075) that genomic data may be represented as a table, matrix or sequence and processed by executing mathematical steps on said data to generate a haplopath. Computationally processing and generating a vast amount of genetic information by a computer is an additional element but it is one that is routine, conventional and well understood.
The CAFC court in Fairwarning (page 14, lines 4-13) has pointed out:
First of all, we do not rely on the pen and paper test to reach our holding of patent eligibility in this case. At the same time, we note that, in viewing the facts in FairWarning’s favor, the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d at 1278.

Furthermore, computer software structures that may be needed to process and generate complex amounts of data are not recited in the claims or discussed in the specification but are otherwise well known. As set forth above, Stephens et al. teach that computationally processing up to 200,000 haplotype pairs (page 979, col. 1, par. 3) is a computationally manageable burden (page 980, col. 2, par. 3); Gopaul et al. teach processing systems including a desktop computer for processing data from a full genome microarray; Ratain et al. (par. 0166) teaches automated computer analysis of human genomic sequences wherein sequences of over 10,000 bp are analyzed. The claims nor the specification do not disclose any unconventional arrangements of computer software structures that would raise the process to “significantly more” than an abstract idea.
Furthermore, the processed DNA profile and generation of a haplopath of at least 10,000 base pairs (claim 33) is the generation of data or information per se by organizing information which equates to an abstract idea acting on data (which is abstract) to generate a data result.  It is noted that data which is abstract, even if it is meaningful with information, analyzed or organized by steps which are abstract ideas to generate further data does not equate to a practical application. Information or data per se, is not “technology” and therefore not statutory subject matter, even if it is found to be new and useful. “If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).

In paragraph [0104] of the specification, the random number is described:
Par. [00104] For example, the random number may oscillate randomly between 0 (no expression) and 1 (expression), or on a scale e.g. 1-10 and may be compared to a threshold e.g. of 5, for an equal probability of expression and20 WO 2014/089356 PCT/US2013/073415non-expression. In some examples, a phenotype may be biased to express or non-express with a non-equal probability, in which case the random number may be weighted by a bias factor or the threshold may be shifted to bias the outcome to either express or non-express according to a predefined bias ratio.

As described in paragraph 0104, generating a random number that is weighted by a bias factor is a mathematical concept. Whilst the random number generator is a piece of conventional computer software for generating a number within a computer program, a random number that is weighted by a bias factor equates to a mathematical principle. 
Because a random number generation is routine computer programing software, it is not an additional element that would raise the claim as a whole to be “significantly more,” than the recited rules that read on mental steps and mathematical concepts. 
The CAFC court exemplified understanding of the distinction between improvement to computer technology as in Enfish and McRO and reliance on computer technology for processing ability when they put forth this distinction in FairWarning (decision, page 8):
Although FairWarning’s claims require the use of a computer, it is this incorporation of a computer, not the claimed rule, that purportedly “improve[s] [the] existing technological process” by allowing the automation of further tasks. Alice, 134 S. Ct. at 2358.
Moreover, the claims here are not like those we found patent eligible in Enfish. In that case, we explained that the claims were “specifically directed to a self-referential table for a computer database.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016). The claims were thus “directed to a specific improvement to the way computers operate,” rather than an abstract idea implemented on a computer. Id. at 1336. The claims here, in contrast, are not directed to an improvement in the way computers operate, nor does FairWarning contend as much.

Appellants argue (Appeal, page 16, par. 2) that claim 17 recites meaningful limitations to restrict said claim as a specific implementation of a highly complex simulation of biological processes. Appellants argue (Appeal, pages 16-17) that the claims cover an unconventional and innovative process of genetic testing by in silico simulation.
In response, complexity of abstract idea steps is not a criteria for patentability under the USPTO’s Patent Subject Matter Eligibility Guidance and Step 2A and 2B analysis. The instant claims do not improve the function of a computer but rather rely on computer implementation for efficient processing of the calculation (i.e. the simulation) of mathematical concepts and data. The implementation of a computer for processing efficiency is a routine “additional element” and analyzed separately from determining whether the recited rules are abstract ideas. It is the Examiner’s position that the claimed rules including selecting one of two alleles of the diploid DNA, combining a first and second haplopath, and determining and combining probability are mathematical concepts and mental steps.
Appellants argue that the claims are directed to specific advancements to genetic screening through simulating virtual progenies.
could be applied to a “real world” application, does not equate to an improvement to technology. Theoretical planning with mathematics is an abstract idea. Herein, the process is one where abstract ideas on data per se are executed with the aid of a generic computer. The result is a mathematical screening of said data to arrive at a theoretical likelihood of progenies, i.e. a statistical prediction. The information is not practically applied in the real world realm and the claims do not recite additional elements that as a whole would raise the claimed process to significantly more than an abstract idea. For the reasons set forth, the claims do not meet standards for patentability under Steps 2 A or 2B set forth in the MPEP or USPTO’s Eligibility Guidance.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Anna Skibinsky/
Primary Examiner, AU 1631
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.